Title: From George Washington to Brigadier General William Maxwell, 30 August 1777
From: Washington, George
To: Maxwell, William



[Wilmington, Del.] Aug. 30th 1777.½ after 8 OClock P.M.
Sir

It seems to be the Opinion of several of the prisoners and also of the Deserters that have lately come out, that the Enemy intend to move to morrow morning. How well founded this Idea may be, I cannot tell, but I thought it right to communicate it to you, that you may be ⟨watc⟩hfull and guarded on all the Roads. It will be well to place some of your ⟨men⟩ at the pass on the Road which has been represented to be so advantageous, attending at the same time to the rest. If the Enemy come on they will be well posted and may have an ⟨opp⟩ortunity of annoying them greatly—If otherwise ⟨their⟩ being there will do no harm. They should be directed to lie quiet & still & ought to be posted early to night as the Enemy will most probably move if they d⟨o at⟩ all, between 2 & three OClock.
